Citation Nr: 1028710	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  02-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied entitlement to service 
connection for chronic renal failure.

In February and August 2004, the Board remanded this matter for 
further development.

In June 2007, the Board denied the Veteran's claim for service 
connection for a kidney disability.  The Veteran appealed the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court).  

In December 2008, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a December 2008 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  The Board notes 
that pursuant to the Joint Motion, the Court dismissed the appeal 
as to other issues decided by the Board.   

In February 2010, the Board remanded this matter for further 
development.

In February 2004, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's kidney disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a kidney disability are 
met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for a 
kidney disability, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including an April 2010 VA 
examination report, reveal that he has been diagnosed as having 
chronic kidney disease.  Thus, a current kidney disability is 
demonstrated.

On numerous occasions, the Veteran has reported that during a 
medical examination in service prior to discharge, he was 
diagnosed as having albumin in his urine.  As a result, he was 
required to have a repeat urine test completed the following day.  
On several occasions, including in October 2001 and March 2004, a 
fellow serviceman submitted written statements which confirmed 
that the Veteran was diagnosed as having albumin in his urine 
prior to discharge in 1954 and that he was required to undergo 
additional testing.

The Veteran's service treatment records indicate that during a 
June 1954 examination conducted for the purposes of transfer, a 
urinalysis revealed no albumin in his urine.  The examination 
report includes a notation that the urinalysis conducted at that 
time was a "recheck."

In a September 2002 letter, Dr. Alterman provided an opinion that 
the Veteran had ongoing kidney disease for at least the previous 
50 years and that it had been present at the time he was 
discharged from service.  This opinion was based on the Veteran's 
reports of having protein in his urine while he was on active 
duty in the 1950s.

In May 2004, a VA physician provided an opinion that the 
Veteran's renal failure was not present in service or otherwise 
related to service.  This opinion was based on the fact that his 
service treatment records did not reveal any evidence of renal 
insufficiency or abnormality and that all findings were normal.  
While the Veteran reported that he had albuminuria in service, 
his service treatment records did not reveal such a condition.  
The physician noted that the Veteran had one urinalysis completed 
in January 1953 and that it was negative for albumin.  Overall, 
there were no findings suggestive of kidney disease in service.

In July 2005, the VA physician who provided the May 2004 opinion 
re-reviewed the Veteran's claims file and all of his available 
medical records and opined that he did not have renal disease in 
service.  This opinion was based on the fact that there was no 
evidence of proteinuria or albuminuria in the Veteran's service 
treatment records.  Although Dr. Alterman had stated that the 
Veteran provided medical information about a 40 year history of 
proteinuria, no such medical evidence was present in the claims 
file.  

In August 2005, Dr. Alterman provided a second opinion that the 
Veteran had ongoing renal disease since his discharge from 
service.  This opinion was again based on the Veteran's reports 
of proteinuria at the time he was discharged from service.

In December 2005, the VA physician again re-reviewed the 
Veteran's claims file and provided an opinion that his kidney 
disease was not present in service or within a year after 
discharge and that it was not likely ("not likely as not") 
related to service.  The physician reasoned that despite the 
September 2002 opinion that the Veteran had proteinuria for 40-50 
years, this opinion was based on unspecified "medical 
information" and that there was no such information verifying a 
long history of proteinuria in the Veteran's claims file.  The 
Veteran had urinalyses completed in 1953 and 1954 and both were 
negative for albumin.  Thus, the Veteran did not have proteinuria 
in service and there was no evidence, except the September 2002 
opinion, to support a conclusion that he had kidney disease 
within a year after discharge from service.

In February 2007, Dr. Patel provided an opinion that the 
Veteran's kidney disability might be related to service.  This 
opinion was based on the Veteran's report that he had protein in 
his urine in service and that such a condition was an early sign 
of kidney problems.

In August 2009, Dr. Greengold provided an opinion that the 
Veteran's proteinuria, which was an early symptom of 
glomerulonephritis, developed during his service.  Dr. Greengold 
reasoned that there was no evidence of any proteinuria (albumin 
or other protein) during the Veteran's entrance examination.  
Prior to discharge, he was required to have a recheck of his 
urine dipstick and it was medically probable that the recheck was 
required in order to evaluate an abnormal finding on the initial 
test.  It was medically improbable that a recheck would have been 
ordered unless there had been an abnormal initial reading.  

Dr. Greengold reported that as late as 2004, it had been known 
that laboratory evaluations of urinary albumin were notoriously 
prone to false negative error due to specimen handling issues and 
the threshold sensitivity of the test.  In other words, with one 
negative and one positive reading, the test would have had to 
have been presumed positive until proven otherwise.  As a result 
of less sophisticated laboratory technology in 1954, the error 
rate and the presumption of positivity would have both been 
presumably higher.  Thus, a positive dipstick test for albumin 
would have been presumptive evidence of early glomerulonephritis 
or a similar renal disease during the Veteran's service.
 
In a June 2009 letter, Dr. Alterman again opined that the 
Veteran's kidney disability began in service.  This opinion was 
based on the Veteran's report that there was no evidence of 
protein in his urine upon entry into service, that protein was 
found in his urine during his initial discharge examination, and 
that he had been required to undergo an additional urinalysis due 
to the initial abnormal finding.  His service treatment records 
revealed that a June 1954 urine study was negative for albumin, 
but the test was clearly identified as a "recheck" and was not 
the initial urinalysis conducted.  

Dr. Alterman reasoned that it would not be standard practice to 
do a second urinalysis if the first urine specimen was normal.  
Also, a urinalysis conducted in January 1953 was negative for 
albumin.  Thus, he opined that the Veteran developed proteinuria 
sometime during his military service between January 1953 and 
June 1954.  It was well accepted medical and nephrologic practice 
that an initial significant kidney injury (for which proteinuria 
was clearly a marker) was known to progress to chronic kidney 
disease and the need for renal replacement therapy.

An April 2010 VA examination report includes an opinion that it 
was not likely ("not at least as likely as not") that the 
finding of albuminuria during the Veteran's service was related 
to his chronic kidney disease that was first detected in 1993.  
This opinion was based on the fact that it was difficult to 
establish a clear linkage between a possible finding of 
proteinuria in one urine specimen in 1954 and the development of 
kidney disease that was first detected more than 30 years later.  
It was entirely possible that the finding of protein in the 
Veteran's urine in 1954 was an isolated finding that did not have 
any bearing on his kidney disease that was first detected in the 
1990s.

The physician who conducted the April 2010 VA examination further 
reasoned that the presence of albumin in the urine did not always 
signify the presence of a kidney disease.  There was a condition 
known as transient albuminuria in which albumin was occasionally 
present in the urine.  This condition was common, occurred in 4 
percent of men on a single examination, and resolved on 
subsequent examinations in almost all patients.  The condition 
was benign and was not associated with any form of kidney 
disease. 

The physician found that it would have been unusual for an 
individual who had glomerulonephritis and who had not received 
any specific treatment for the condition, to have the condition 
as long as 50 years before dialysis was required.  The Veteran 
had not submitted any evidence to prove that he had an abnormal 
urine finding or a kidney disease between 1954 and 1993, at which 
time a "kidney lesion" was found on a renal ultrasound and CT 
scan.  Thus, it was possible that his kidney disease existed 
prior to 1993, but it was unlikely that he had a kidney disease 
for 39 years (from 1954 to 1993) before it was first detected.

At this point the record contains numerous well reasoned opinions 
both for and against the Veteran's claim.  In essence, the 
evidence is now in equipoise.  

Resolving reasonable doubt in his favor, the Board concludes that 
the criteria for service connection for a kidney disability have 
been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a kidney disability is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


